Exhibit 10.3

SECOND AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY

AGREEMENT

$3,000,000 REVOLVING CREDIT LOAN

This Second Amendment to Revolving Credit Loan and Security Agreement (the
“Second Amendment”) is entered into effective the 14th day of October, 2011, by
and among FIFTH THIRD BANK, an Ohio banking corporation, having a mailing
address of 201 East Kennedy Boulevard, Suite 1800, Tampa, Florida 33602 (the
“Bank”), DEER VALLEY FINANCIAL CORP., a Florida corporation (“DVFC”), having its
principal place of business at 205 Carriage Street, Guin, Alabama 35563, DEER
VALLEY CORPORATION, a Florida corporation (“DVC”), having a mailing address of
3111 West Dr. MLK Boulevard, Suite 100, Tampa, Florida 33607, and DEER VALLEY
HOMEBUILDERS, INC., an Alabama corporation authorized to do business in the
State of Florida (“DVHI”), having its principal place of business at 205
Carriage Street, Guin, Alabama 35563, jointly and severally (collectively the
“Borrowers”), and amends and modifies that certain Revolving Credit Loan and
Security Agreement dated October 14, 2009, as amended by Amendment dated
April 7, 2010 (collectively the “Loan Agreement”), as follows:

1. Terms. All of the capitalized terms in this Second Amendment shall have the
meanings as defined in the Loan Agreement.

2. Loan Renewal. The Bank has reduced and renewed the Loan in the amount of
$3,000,000.00 (the “Renewal Loan”) as evidenced by a Renewal Revolving Credit
Note dated effective October 14, 2011 (the “Renewal Note”).

3. Loan and Note. The term “Loan” under the Loan Agreement is hereby modified to
include the Renewal Loan, and the term “Note” under the Loan Agreement is hereby
modified to reference the Renewal Note.

4. Definitions. In Section 1.2, the definition of “Eligible Accounts Receivable”
is deleted in its entirety and the following definition of Eligible Accounts
Receivable is hereby substituted in its place and stead:

“Eligible Accounts Receivable” shall mean, at any date of determination thereof,
all Accounts Receivable of DVHI and DVFC: (a) which are bona fide, valid and
legally enforceable obligations of the account debtors in respect thereof, which
are unconditionally owing by such account debtors, and which do not represent
sales on consignment, sales on return or other similar understandings;
(b) which, except for the security interest in the Accounts Receivable granted
to the Bank, are solely owned by the Borrowers, free and clear of any and all
mortgages, liens, security interests, encumbrances, claims or rights of others,
except sellers’ rights (if any) to reclaim goods under Uniform Commercial Code
Section 2-702; (c) which are not the subject of any defense, offset,
counterclaim or claim; (d) as to which no more than 90 days (or are 30 days past
due) shall have elapsed from the original date of the relevant invoice; (e) with
respect to a single account debtor (other than an account debtor that is a
governmental agency), whose total obligations owing exceeds 20% of all Eligible
Accounts Receivable shall be limited to 20% of Eligible Accounts Receivable;
(f) as to which the account debtors are (1) solvent, going concerns unaffiliated
with any of the Borrowers, and (2) reasonably satisfactory to the Bank from a
credit standpoint (the Bank’s satisfaction may be assumed unless the Bank shall
at any time advise the Borrowers to the contrary).



--------------------------------------------------------------------------------

5. Borrowing Base and Borrowing Base Certificate. The Borrowing Base definition
in the Loan Agreement and the Borrowing Base Certificate are hereby modified to
provide that total advances under the Loan shall not exceed $3,000,000.00, or
such lesser amount as permitted by the Borrowing Base, and the Borrowing Base
Certificate is revised and restated as set forth in Exhibit “A” attached hereto.

6. Financial Statements and Reports. Section 6.4 is deleted in its entirety and
the following Section 6.4 is hereby substituted in its place and stead:

“6.4 Financial Statements and Reports. Each of the Borrowers shall maintain a
system of accounting established and administered in accordance with Generally
Accepted Accounting Principles. Borrowers, as appropriate, will furnish to the
Bank:

(a) Within one hundred twenty (120) days after the end of each fiscal year, each
of the Borrowers shall deliver to the Bank, consolidated, audited balance sheets
and statements of income, retained earnings and changes in financial position
for such year, an audited inventory of DVHI, all of which shall be accompanied
by supporting schedules and the unqualified opinion of independent certified
public accountants of recognized standing reasonably acceptable to the Bank, and
upon filing, all filings required in accordance with SEC regulations, if any.

(b) Within forty-five (45) days after the end of each fiscal quarter-end,
deliver to the Bank the following financial statements certified by the
President or Vice President of each of the Borrowers as accurate to the best of
their knowledge upon due inquiry and investigation: (1) a Compliance Certificate
executed by an authorized officer for each of the Borrowers certifying that to
the best of their knowledge, no Event of Default hereunder, nor any event which
with notice or lapse of time, or both, would constitute such an Event of
Default, has occurred or, if such Event of Default or event has occurred,
specifying the nature and extent thereof; and (2) internally prepared,
consolidated, interim financial statements for each of the Borrowers; in such
form and context as Bank may require.

(c) Within fifteen (15) days of the end of each month, deliver to the Bank the
following financial statements certified by the President or Vice President for
each of the Borrowers as accurate to the best of their knowledge upon due
inquiry and investigation: (1) a Borrowing Base Certificate for DVHI; (2) a
Consolidated Borrowing Base Certificate for DVHI and DVFC; and (3) an accounts
receivable aging report by customer reflecting the past due status of each
invoice for DVHI; all in such form and context as Bank may require.

 

2



--------------------------------------------------------------------------------

(d) Promptly, from time to time, such other information regarding the operation,
business, affairs and financial condition of any of the Borrowers as the Bank
may reasonably request.”

7. Financial Covenant. The Financial Covenant set forth in Section 6.10 (a) of
the Loan Agreement is deleted in its entirety and the following Section 6.10
(b) is hereby substituted in its place and stead:

“(a) Minimum Fixed Charge Coverage Ratio. Maintain a global Minimum Fixed Charge
Coverage Ratio of not less than 1.20 to 1.00, measured on a rolling 4-quarter
basis, commencing December 31, 2011. As used herein “Minimum Fixed Charge
Coverage Ratio” shall be defined as the ratio of: (a) Borrowers EBITDA plus rent
and operating lease payments, less cash taxes paid, distributions, dividends and
capital expenditures (other than Capital Expenditures financed with the proceeds
of purchase money Indebtedness or Capital Leases to the extent permitted
hereunder) and other extraordinary income for the twelve month period then
ending, to: (b) the consolidated sum of: (i) Borrowers interest expense; and
(ii) all principal payments with respect to Indebtedness (but excluding
principal that is payable at maturity), including capital leases and
subordinated debt, that were paid or were due and payable by Borrowers during
the period, plus rent and operating lease expense incurred in the same such
period.”

8. Notices. Section 10 of the Loan Agreement for Notices is amended to provide
that all notices to the Bank shall be sent to:

 

If to the Bank:    FIFTH THIRD BANK    Attention: Julio C. Ramirez, Jr., Senior
Vice President    201 East Kennedy Blvd., Suite 1800    Tampa, Florida 33602

9. Consent and Waiver. Borrowers hereby consent to the foregoing and agrees that
the execution of this Second Amendment shall in no manner or way whatsoever
impair or otherwise adversely affect Borrowers’ liability to the Lender under
the Loan Documents or any other instrument set forth in the Recitals or herein,
all as modified by this Second Amendment.

10. Cross Document Default. Any default under the terms and conditions of this
Second Amendment or of any instrument set forth herein or contemplated by this
Second Amendment shall be and is a default under every other instrument set
forth herein or contemplated by this Second Amendment.

11. Ratification. Except as modified by this Second Amendment, Borrowers hereby
ratify and confirm the continued validity and viability of all terms, conditions
and obligations set forth in the Loan Documents and all other instruments as
modified by this Second Amendment.

 

3



--------------------------------------------------------------------------------

12. Severability. Whenever possible, each provision of this Second Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity only, without invalidating the remainder of such
provision or of the remaining provisions of this Second Amendment.

13. Florida Contract. This Second Amendment shall be deemed a Florida contract
and shall be construed according to the laws of the State of Florida, regardless
of whether this Second Amendment is executed by certain of the parties hereto in
other states.

14. Time. Time is of the essence of this Second Amendment.

15. Binding Effect and Modification. This Second Amendment shall bind the
successors and assigns to the parties hereto and constitutes the entire
understanding of the parties, which may not be modified except in writing,
executed by all parties hereto in the same form as this Second Amendment.

16. Other Terms. Except as specifically modified and amended by the terms set
forth in this Second Amendment, all of the other terms, covenants, obligations
and conditions of the Loan Agreement shall remain in full force and effect.

Entered into as of the day and year first above written.

 

WITNESSES:     BORROWERS:     DEER VALLEY HOMEBUILDERS, INC.,
an Alabama corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler, as its Chief

 

      Chief Financial Officer and Secretary Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

    DEER VALLEY CORPORATION, a Florida
corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler, as its Chief Financial

 

      Officer and Secretary Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness           DEER VALLEY FINANCIAL CORP., a
Florida
corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler, as its Chief Financial

 

      Officer and Secretary Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

STATE OF ALABAMA

COUNTY OF                             

The foregoing instrument was acknowledged before me this          day of
October, 2011, by John Steven Lawler, as Chief Financial Officer and Secretary
of DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation, on behalf of the
corporation.

 

         

  Personally known  

 

 

  Driver’s License (St:        )   Notary Public

 

  Other Identification Produced      

 

   

 

   

 

    Print or type name of Notary        

(SEAL)

 

5



--------------------------------------------------------------------------------

STATE OF                             

COUNTY OF                         

The foregoing instrument was acknowledged before me this          day of
October, 2011, by John Steven Lawler, as Chief Financial Officer and Secretary
of DEER VALLEY CORPORATION, a Florida corporation, on behalf of the corporation.

 

         

  Personally known  

 

 

  Driver’s License (St:        )   Notary Public

 

  Other Identification Produced      

 

   

 

   

 

    Print or type name of Notary        

(SEAL)

STATE OF                             

COUNTY OF                         

The foregoing instrument was acknowledged before me this          day of October
2011, by John Steven Lawler, as Chief Financial Officer and Secretary of DEER
VALLEY FINANCIAL CORP., a Florida corporation, a Florida corporation, on behalf
of the corporation.

 

         

  Personally known  

 

 

  Driver’s License (St:        )   Notary Public

 

  Other Identification Produced      

 

   

 

   

 

    Print or type name of Notary        

(SEAL)

 

    BANK:    

FIFTH THIRD BANK,

an Ohio banking corporation

 

    By:  

s/ Julio C. Ramirez, Jr.

Signature of Witness       Julio C. Ramirez, Jr.,

 

      as its Senior Vice President Print or type name of Witness      

 

      Signature of Witness      

(CORPORATE SEAL)

 

      Print or type name of Witness      

 

6



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF                             

The foregoing instrument was acknowledged before me this          day of
October, 2011, by Julio C. Ramirez, Jr., as Senior Vice President of FIFTH THIRD
BANK, an Ohio banking corporation, on behalf of the Bank.

 

         

  Personally known  

 

 

  Florida Driver’s License   Notary Public

 

  Other Identification Produced      

 

   

 

   

 

    Print or type name of Notary        

(SEAL)

ATTACHMENTS:

Exhibit “A” - Revised Borrowing Base Certificate

 

7



--------------------------------------------------------------------------------

EXHIBIT “A”

BORROWING BASE CERTIFICATE

$3,000,000.00 RLOC

FIFTH THIRD BANK

201 East Kennedy Blvd., Suite 1800

Tampa, Florida 33602

Pursuant to the Loan and Security Agreement as amended, Borrower hereby
certifies, as of the above date, the following:

 

(A)   

Current Value of DVHI Inventory

      $                                 

 

 

  (B)   

Less: Ineligibles

      $              

 

 

  (C)   

Net Amount of DVHI Inventory (A) Less (B)

      $              

 

 

  (D)   

50% of (C) Not To Exceed $1,500,000.00

      $              

 

 

  (E)   

Aggregate Amount of DVHI and DVFC Accounts Receivable

      $              

 

 

  (F)   

Less: Ineligibles

        

Accounts over 90 days (30 days past due)

   $                                 

 

 

       

Accounts with Account Debtors (other than government agencies) having in excess
of 20% of total Eligible A/R (only enter amounts over 20% of total A/R
threshold)

   $              

 

 

       

Other (if applicable)

   $              

 

 

       

Total Ineligible

   $              

 

 

     (G)   

Net Amount of Eligible Accounts Receivable (E) Less (F)

      $              

 

 

  (H)   

80% of (G)

      $              

 

 

  (I)   

CURRENT BORROWING BASE:

      $              

 

 

    

(D) Plus (H)

      (J)   

The aggregate unpaid principal owed to Bank is:

      $              

 

 

    

Not to exceed maximum loan limit or (I) above

      (K)   

Availability (I) Less (J), Less all issued and outstanding Letters of Credit:

      $              

 

 

    

Not to exceed the maximum loan limit of $3,000,000.00

     

 

8



--------------------------------------------------------------------------------

The undersigned hereby certifies, represents, and warrants to FIFTH THIRD BANK
(the “Bank”) as follows:

1. All the representations and warranties contained in the Loan and Security
Agreement or in any other related loan document are true and correct on the date
hereof.

2. No event of default has occurred, or would result from the advance made in
connection herewith, that constitutes an Event of Default under the Loan and
Security Agreement or any other related document.

3. The description of Eligible Inventory and Eligible Accounts and the values
assigned thereto are true and correct in all material respects (see attached
inventory declaration and accounts receivable aging). DVHI is legal owner of the
inventory and the accounts receivable as identified above. We further certify
that the inventory is in good condition and that storage conditions are safe and
satisfactory for this type of inventory.

4. The aggregate unpaid principal balance of the Loan does not exceed the lesser
of the $3,000,000.00 (after taking into account issued and outstanding Letters
of Credit) Commitment or Borrowing Base.

This shall also certify that, for the month ending                     , 20    ,
the Borrower was in compliance with the following covenants contained in the
Loan and Security Agreement between Bank and Borrower dated
                    , 2009.

 

    

COVENANT

   ACTUAL    COMPLIANCE

1.      

  Minimum Fixed Charge Coverage Ratio of not less than 1.20 to 1.00           

 

  

 

“Minimum Fixed Charge Coverage Ratio” is defined as Borrowers EBITDA plus rent
and operating lease payments, less cash taxes paid, distributions, dividends and
capital expenditures (other than Capital Expenditures financed with the proceeds
of purchase money Indebtedness or Capital Leases to the extent permitted
hereunder) and other extraordinary income for the twelve month period then
ending, to: (b) the consolidated sum of: (i) Borrowers interest expense; and,
(ii) all principal payments with respect to Indebtedness, including capital
leases and subordinated debt, that were paid or were due and payable by
Borrowers during the period, plus rent and operating lease expense incurred in
the same such period.

 

000000 000000 000000

2.      

 

Maintain a Debt to Tangible Net Worth Ratio of Not More than 3.00 to 1.00

          

 

  

 

 

9



--------------------------------------------------------------------------------

“Debt to Tangible Net Worth Ratio” is defined as (1) (A) Total Liabilities of
Borrower, minus (B) Subordinated Debt, divided by (2) (A) Net Worth, plus
(B) Subordinated Debt, plus (C) Intangibles, minus (D) Related Party
Receivables.

 

3.      

  Maintained minimum, unencumbered Liquidity of $2,500,000.           

 

  

 

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

Date:                               , 20         Date:  
                            , 20    

 

10